Citation Nr: 1002979	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1969 to May 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2007, the case 
was remanded for further development.

The Veteran had filed a claim of service connection for PTSD, 
and the April 2007 Board remand characterized the issue 
accordingly.  However, the evidence shows diagnoses of 
psychiatric disability other than PTSD, and in light of the 
intervening U.S. Court of Appeals for Veterans Claims (Court) 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
issue has been recharacterized to encompass the other 
psychiatric diagnoses.

The matter of entitlement to service connection for a 
psychiatric disability other than PTSD is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action on 
his part is required.


FINDING OF FACT

The Veteran is not shown to have engaged in combat; any 
recorded diagnosis of PTSD is not based on a stressor event 
corroborated by independent and credible supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VA's duty to notify the Veteran as to the matter 
being addressed was satisfied by a letter dated in December 
2003, prior to the June 2004 rating decision on appeal, as 
well as subsequent letters dated in May 2007 and January 
2009, that fully addressed all three notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The matter was 
thereafter readjudicated, curing any notice timing defect.  
See December 2009 supplemental statement of the case (SSOC).  
While the Veteran did not receive timely notice regarding 
disability rating and effective date criteria (See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), any notice defect as to 
these elements is moot, as this decision does not address any 
disability rating/effective date matters.    

The RO has obtained the Veteran's service treatment records 
(STRs) and service personnel records and VA treatment 
records, and has sought verification of his alleged stressful 
events in service.  He was afforded VA examinations in April 
2004 and in September 2009.  No pertinent evidence that is 
outstanding has been identified.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in Vietnam from June 1970 to October 1970.  
His DD Form 214 does not list that he received any award or 
medal connoting combat.  His STRs, including his May 1971 
service separation examination report, are silent for any 
complaints, findings, treatment, or diagnosis relating to 
psychiatric disability.  He alleges that while he did not 
serve in combat, he was exposed to, and/or witnessed, death 
while serving in Vietnam.  

In a July 2004 stressor statement and during VA treatment 
sessions, the Veteran provided accounts of several alleged 
stressor events.  He stated that while serving with the 
Military Police (MP) at the Da Nang Air Base he witnessed a 
plane crash and helped to remove dead bodies from the plane.  
Second, when he was on guard duty, a soldier who was guarding 
with him was using speed and became "whacked out" and began 
firing his rifle on automatic.  The Veteran claims he had to 
lie down and hide in the grass along with four other MPs 
until the soldier ran out of ammunition and was placed in a 
straitjacket.  The Veteran has said he cannot remember the 
approximate dates of these events; however, he claims both 
occurred while he was an MP stationed in Da Nang.  A review 
of his service personnel records shows that he was an MP from 
August 15, 1970 to October 12, 1970.

In January 2009, the RO contacted the Marine Corps History 
Division in Quantico, Virginia, for verification of the 
Veteran's alleged stressor that, while serving with the 
Military Police at the Da Nang Air Base, he witnessed a plane 
crash and helped to remove dead bodies from the plane, and 
the alleged event of being on guard duty, when a soldier on 
guard with him became "whacked out" and began firing his 
rifle on automatic.  In a response from the head of the 
Archives and Special Collections Branch, Library of the 
Marine Corps, at the Marine Corps University, Quantico, 
Virginia, the RO was advised that the Marine Corps Archives 
and Special Collections has access to the same records 
(Command Chronologies) that are available to the RO via 
Virtual VA and asked that this information be used for 
Vietnam War-era requests.  

An August 2009 search of Virtual VA as it pertained to the 
Veteran's unit resulted in confirmation that, on September 8, 
1970, 10 Military Policemen were sent in response to the 
crash of a TA4 jet aircraft.  They set up security and 
cleared the scene of unauthorized personnel.  This 
information appears to support the Veteran's allegations 
insofar as he relates that he responded to a plane crash; 
however, it does not corroborate that he was among the 
initial responders who helped remove bodies from the plane.  
In addition, there is no corroboration of the Veteran's 
allegation that a fellow guard became "whacked out" and 
began firing his rifle on automatic, spraying the area.  

The Veteran also alleges while he was in boot camp he was 
assaulted and beaten by drill sergeants for not following 
rules.  In addition, he has stated that when he was in 
Okinawa (before being sent to Vietnam) he and two other 
soldiers were assaulted by two persons armed with knives.  
They reported this event to MPs in Okinawa and were told they 
might have to stay there on a legal hold, but nothing was 
ever done about it.  The Veteran's service personnel records 
reflect he was in Okinawa from June 2, 1970 to June 5, 1970.  
The assault in Okinawa has not been verified; however, a 
statement from a fellow service member received in February 
2009 corroborates the Veteran's recollection of being 
assaulted and beaten by drill sergeants during boot camp.  

VA outpatient treatment records as well as an April 2004 
report of VA psychiatric examination note the Veteran's 
alleged stressful incidents of the plane crash, the fellow 
guard who became "whacked out" and began firing his 
automatic rifle all over the place, as well as his 
allegations of personal assault.  These clinical records also 
note that the Veteran witnessed death in Vietnam and show 
diagnoses of PTSD.  For example, an October 2003 VA 
outpatient treatment report notes an assessment of "PTSD-
depression as evidenced by exposure to actual or threatened 
death or serious injury while in Vietnam."  Similarly, the 
April 2004 VA examination report notes that, although the 
Veteran was not in combat, he was around death and has PTSD 
as a result of his time in service.  Although these clinical 
records note the Veteran's alleged stressful events and 
provide diagnoses of PTSD; they do not provide a link between 
any current diagnosis of PTSD and a corroborated stressor 
event in service.  38 C.F.R. § 3.304(f).  Accordingly, they 
do not support the Veteran's claim for service connection for 
PTSD.  

Statements, from the Staff Psychiatric and Clinical Therapist 
who have been treating the Veteran, dated in August 2004, 
December 2004, and January 2009,  note his diagnoses of PTSD, 
anxiety disorder, and major depression.  A January 2009 
statement includes a reference to his claimed witnessing of a 
plane crash and having to recover bodies, and notes the 
potential for death and or injury which created feelings of 
fear and horror, but it does link a current diagnosis of PTSD 
to an in-service stressor(s).  38 C.F.R. § 3.304(f).  

A September 2009 report of VA examination also notes the 
Veteran's claimed stressful events and finds that his 
description of the stressors was not life threatening to him 
(and resulted in no injuries).  The examiner concluded that 
the Veteran's current symptoms are most consistent with a 
diagnosis of a profound anxiety disorder, secondary to the 
witnessing of soldier's decompensation, which does not appear 
typical for PTSD.  The diagnoses were anxiety disorder, not 
otherwise specified, with psychotic symptoms and frequent 
panic episodes as well as depressive disorder, not otherwise 
specified.  The opinion that anxiety disorder and depressive 
disorder are as likely as not secondary to military service 
is addressed in the remand section of this decision, below.  

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and, although it is verified that he 
responded to a plane crash (to secure the wreckage), it is 
not corroborated that he helped remove bodies from the plane.  
While his allegation of a personal assault during boot camp 
has been corroborated by a fellow serviceman, there is no 
diagnosis of PTSD based on such event.  Consequently, the 
regulatory criteria for establishing entitlement to service 
connection for PTSD are not met, and service connection for 
such disability is not warranted..  


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran's October 2003 claim specifically sought service 
connection for PTSD, and that was the specific claim 
adjudicated by the RO and developed for appellate review.  
However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the 
Court held that the scope of a mental health disability claim 
includes any mental disorder that may be reasonably 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record, i.e., 
that matter(s) of service connection for psychiatric 
disability(ies) other than PTSD diagnosed is/are part and 
parcel of a service connection for PTSD claim (and that such 
matter(s) is/are before the Board).  As the RO has not 
developed or adjudicated the matter of service connection for 
psychiatric disability other than PTSD, the Board has no 
option but to remand the case for such action.

Notably, clinical evidence reflects that the Veteran has 
psychiatric diagnoses of  anxiety disorder and depressive 
disorder (and the September 2009 VA examiner opined that 
anxiety disorder, not otherwise specified, with psychotic 
symptoms and frequent panic episodes, and depressive 
disorder, not otherwise specified, are as likely as not 
related to events during military service).  Notably, the 
incident underlying the diagnosis, a "fellow soldier 
decompensating and inappropriately and repeatedly firing his 
weapon while the Veteran was in Vietnam" has not been 
verified.  

Additionally, review of the claims file also reflects that 
the Veteran continues to receive medical treatment from VA.  
The most recent VA treatment records in his claims file are 
dated in September 2004.  Any more recent pertinent VA 
treatment records are deemed to be constructively of record, 
and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of entitlement to 
service connection for psychiatric 
disability other than PTSD, the RO should 
send the Veteran a letter providing him 
all VCAA-mandated notice, and afford him 
and his representative the opportunity to 
respond.

2.  The RO should ask the Veteran to 
identify all  providers of treatment for 
psychiatric disability he has received 
since his discharge from active duty 
service, and to provide any authorizations 
necessary for VA to obtain records of any 
such private treatment.  The RO should 
secure for the record copies of complete 
clinical records of the identified 
treatment (i.e., those not already 
associated with the claims folder).  The 
Veteran should be notified if any records 
identified are not received.  

3.  Following the above, and any 
additional development deemed necessary, 
the RO should adjudicate the matter(s) of 
service connection for each diagnosed 
psychiatric disability other than PTSD.  
He should be notified of the 
determination(s).  If a determination is 
unfavorable (and the Veteran files a 
notice of disagreement in the matter), the 
RO should issue an appropriate SOC and 
afford the Veteran the opportunity to 
respond.  If this occurs, the case should 
be returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


